Citation Nr: 0322997	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  94-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to September 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  The RO 
denied service connection for a right knee disorder.  


FINDING OF FACT

There is competent evidence that the veteran has degenerative 
joint disease of the right knee, which has been attributed to 
service.  


CONCLUSION OF LAW

Degenerative joint disease of the right knee was incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2003, the Board undertook additional development on 
the above issue.  The additional development has been 
completed.  The Board finds that it need not provide notice 
to the veteran of the development or allow the veteran to 
respond with additional evidence and/or argument because the 
Board is granting the claim, and therefore, the veteran is 
clearly not prejudiced in the Board's consideration of this 
evidence without the RO having reviewed it first.

Additionally, although the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal, the Board finds that it 
is unnecessary to address its applicability in this case in 
view of the disposition reached herein.

Service medical records shows that at entrance into service 
in July 1955, clinical evaluation of the lower extremities 
was normal.  A July 1954 treatment record shows that the 
veteran was involved in an automobile accident.  The examiner 
noted that the veteran had sustained an injury to his right 
knee and that it was both swollen and painful.  An x-ray 
taken at that time was normal.  In March 1956, the veteran 
sustained a contusion on the right anterior thigh.  At 
separation in September 1956, clinical evaluation of the 
lower extremities was normal.  

A September 1993 VA outpatient treatment report shows that 
the veteran complained of right knee pain.  The examiner 
noted that there was no effusion of the right knee but that 
there was discomfort on passive rotary movement.  He 
diagnosed knee strain, chronic.  

In a September 1996 letter, a fellow serviceman, Mr. RM 
stated that he witnessed the veteran being attacked while in 
service in February 1956.  He stated that the veteran had 
received a cut to the left side of his face and was knocked 
to the floor, landing on his knee.  He noted that the veteran 
was unable to stand after that happened and that he and other 
fellow soldiers assisted in taking the veteran to the medic.  
RM stated that prior to the attack, the veteran was in great 
physical condition. 

VA medical records dated from 1997 to 2002 show complaints of 
right knee pain.

At an October 2002 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had tendonitis going 
all the way up his leg.  He stated that he sustained an 
injury to his right quadriceps during a brawl and that he 
continued to have problems since that time with his right 
leg.  The veteran stated he had been treated for his right 
leg pain since the incident in service.

A June 2003 VA examination report shows that the examiner had 
an opportunity to review the veteran's claims file.  He 
stated that the veteran had severe right knee pain and that 
he ambulated with the help of a walker.  The examiner stated 
that physical examination showed a swollen right knee joint.  
Range of motion was from 10 degrees to 40 degrees with no 
instability and negative drawer sign.  The examiner concluded 
that the veteran had degenerative joint disease of the knee 
that "more likely than not started in the service."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
arthritis (degenerative joint disease) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for degenerative joint disease of the right knee.  
The service medical records show that the veteran sustained 
an injury to his right knee, and the veteran testified at the 
October 2002 hearing that his right knee had bothered him 
from that time until the present.  The undersigned Veterans 
Law Judge notes that he found the veteran's testimony to be 
credible.  Additionally, the veteran underwent a VA 
examination in June 2003, wherein the examiner stated that he 
had reviewed the claims file and determined that the current 
diagnosis of degenerative joint disease of the right knee had 
"more likely than not started in the service."  There is no 
competent evidence to refute this determination.  
Accordingly, the Board finds that service connection for 
degenerative joint disease of the right knee is warranted.


ORDER

Service connection for degenerative joint disease of the 
right knee is granted.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

